DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-5 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 May 2022.
3.	Applicant's election with traverse of Group II (claims 10, 11, 14 and 17-23) in the reply filed on 27 May 2022 is acknowledged. The traversal is on the ground(s) that the claimed inventions according to claims 1 and 10 as amended now include the features “a means for self-returning the cleaning tool” and “wherein the movable element is a flexible cable, one end of the cable being connected to the means for self-returning and the other end being connected to the drive” not disclosed in MATLSCHWEIGER (U.S. Patent No. 6,187,105), that makes them patentable over MATLSCHWEIGER. Applicant further asserts that where the device of claims 10, 11, 14 and 17-23 is subsequently found allowable, I respectfully request rejoinder of the withdrawn claims 1-5 and 8 that include all essential limitations of claim 10.
	Applicant’s arguments concerning withdrawn method claims 1-5 and 8 and device/apparatus claims 10, 11, 14 and 17-23 have been noted. Applicant is reminded that the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: remote control W is not shown (as recited on p. 4, lines 15-16 and p. 5, line 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification

5.	The abstract of the disclosure is objected to because “B” should be deleted (line 1; also not shown)
Correction is required.  See MPEP § 608.01(b).

6.	The specification is replete with minor errors and objections and has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is respectfully requested in reviewing the entire specification and correcting all errors of which applicant may become aware of in the specification.
Only some examples will be given:
The disclosure is objected to because of the following informalities:
There are numerous occurrences of misplaced numerals/characters throughout the specification which should be deleted and which do not appear to be designated reference characters (as labeled in the figures): “5” (p. 1, line 4); “15” (p. 1, line 27); “5” (p. 3, line 26); “25” (p. 4, line 10); “to 20” (p. 4, line 26); “5” (p. 5, line 19); “25” (p. 6, line 8); “15” (p. 6, line 20); “10” (p. 7, line 6); “H” (p. 8, line 5); “15” (p. 8, line 19); “10th” (p. 8, line 26); “5” (p. 9, line 22); “20 tool 6” (p. 10, line 20), etc.
Consistent terminology should be used throughout the specification for a clear understanding of the invention and to avoid confusion: 
“driving device 2” (p. 4, line 15), “actuator 2” (p. 4, line 22), “start button actuator 2” (p. 5, line 9), “drive unit 2” (p. 6, line 9), “wire 2” (appears incorrect; p. 6, line 25), etc.
“console 3” (p. 4, line 19), “control 3” (p. 5, line 8), “remote control key” (p. 6, line 22), etc.
“riser 12” (p. 4, line 26), “common riser 12” (p. 5, line 28), “central riser 12” (p. 6, line 27), “strut 12” (p. 7, line 29), etc.
On p. 8, line 12, please correct “10 c5”.
It is unclear what “places of the message with a strut 12” means at p. 8, lines 23-24.
On p. 10, line 15, “may be is…” is grammatically incorrect.
Appropriate correction is required.

Claim Objections
7.	Claims 10, 14, 18, 19, 21 and 23 are objected to because of the following informalities:
	Claim 1 (although withdrawn), line 2, “a sewage pipeline is moved along the sewage pipeline…” is redundant and awkwardly written. 
	Claim 1 (although withdrawn), line 4, please correct the spelling of “sewerage”.
	Claim 10, line 4, delete “20”.
	Claim 10, line 4, at the end of the line, there appears to be a period which is improper (very faint ink). There should be a comma here instead.
	Claim 14, line 2, “the self-return means” should read – the means for self-returning--  for consistency purposes (see claim 10, line 6).
	Claim 14, lines 2-3, “, for example a spring” is not a clear positive limitation as it is unclear whether such is a positive limitation or merely exemplary.
	Claim 18, line 2, “the drive contacts” lack proper antecedent basis.
	Claim 19, line 2, delete “20”.
	Claim 21, line 2, “the mobile device” lacks proper antecedent basis.
	Claim 23, line 1, what exactly is “it” referring to?
Appropriate correction is required.


Allowable Subject Matter
8.	Claims 10, 11, 14 and 17-23 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
	Claim 10 (along with dependent claims 11, 14 and 17-23) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 10, in particular, a device for cleaning a pipeline comprising: wherein the movable element is a flexible cable, one end of the cable being connected to the means for self-returning the cleaning tool and the other end being connected to the drive.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Grimsley et al., Evans and Matlschweiger are pertinent to devices with various tube or pipeline cleaning arrangements.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723